DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 28, 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 6-7, it is unclear what is being removed. Claim 1, lines 6-7, recites “an imbalance correction portion is formed by removing at least at a cylindrical body end portion of the rotating portion.” Furthermore, the limitation of lines 8-9 appears redundant and is therefore further unclear, where it is recited “the imbalance correction portion is formed by removing at a predetermined portion of a lower surface of the cylindrical body end portion.”
Examiner recommends amending claim 1, lines 6-9, in the following manner:

	the imbalance correction portion [[is]] being formed by removing [[at]] a predetermined portion of a lower surface of the cylindrical body end portion in a circumferential direction and
This amendment would clarify that the first limitation is directed to where the imbalance correction portion is formed, i.e., “at a cylindrical body end portion of the rotating portion in an axial direction direction,” and the second limitation is directed to how the imbalance correction portion is formed, i.e., “by removing a predetermined portion of a lower surface of the cylindrical body end portion in a circumferential direction.”  
Claim 10, lines 6-8, recite similar limitations to claim 1, line 6-7, and claim 10, lines 9-10, recite similar limitations to claim 1, lines 8-9. They are indefinite for substantially the same reasons, and examiner suggests similar amendments to those limitations.
Claim 11 is essentially claim 1 in method form, and claim 11, lines 7-11 are similarly indefinite. Similar amendments consistent with method claim terminology is recommended to overcome.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Hamo whose telephone number is (571)272-3492.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK HAMO/Primary Examiner, Art Unit 3746